Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into this
July 1, 2008, (the “Effective Date”) by and between T-3 Energy Services, Inc., a
Delaware corporation (“Employer”) and James M. Mitchell (“Employee”).

1.  Term.

     The term of Employee’s employment under this Agreement shall commence as of
the Effective Date and shall expire on the second (2nd) anniversary of the
Effective Date (the “Term of Employment”). Notwithstanding the foregoing
definition of “Term of Employment”, Employee’s employment may be sooner
terminated as hereinafter provided, and if so terminated, the Term of Employment
shall expire as of the effective date of such termination and all references
herein to the “Term of Employment” shall mean the original term as so shortened,
except as otherwise expressly provided herein.
     In the event that Employee continues to provide services to Employer after
the conclusion of the Term of Employment or any company owned or controlled by
Employer (individually the “Company” and collectively the “Companies”) after the
conclusion of the Term of Employment, this Agreement shall terminate subject to
the survival of the provisions set forth in Sections 3 and 9 below, and Employee
shall be an “employee at will” from that time forth subject to the terms and
conditions of employment specified by Employer for all of its employees at will.

2.   Duties and Reporting Relationship.   (a)   Employee agrees to serve
Employer as Senior Vice President and Chief Financial Officer of Employer and in
such other executive capacities commensurate with the position of Chief
Financial Officer as may be requested from time to time by the Chief Executive
Officer of Employer (the “CEO”). The CEO may not delegate his or her authority
under this clause (a) to other individuals employed by or working with Employer.
  (b)   Employee shall have all of the powers, authority, duties and
responsibilities usually incident to the position and role of Senior Vice
President and Chief Financial Officer, and shall perform such other reasonable
duties, consistent with such position. Employee shall report to, and receive and
implement all legal and ethical directions and guidelines from the CEO [and the
Board of Directors].   (c)   During the Term of Employment, Employee shall
devote himself to a full time schedule of work on behalf of Employer and shall
use his reasonable best efforts to advance the business and welfare of Employer.
At all times while Employee is employed by Employer, Employee shall abide by all
legal written Employer policies.

-1-



--------------------------------------------------------------------------------



 



3.   Confidential Information and Covenants Not to Compete.   3.1   Confidential
Information.

  (i)   In consideration of the benefits received by Employee under this
Agreement which he otherwise would not have had but for his entry into this
Agreement, Employee hereby agrees that at all times while Employee is employed
by Employer, whether during the Term of Employment or thereafter, if Employee
becomes an employee at will, and thereafter, he will not, without the written
consent of the CEO, disclose to any person, enterprise, entity or association or
otherwise use or exploit for himself or others any “Confidential Information”.  
  (ii)   The term “Confidential Information” shall mean all proprietary or
confidential information or knowledge of or regarding Employer, whether of a
technical, operational, economic, or other nature, and including any trade
secrets (including customer lists, identities, and contacts and pricing
information, know-how, formulas, patterns, inventions, engineering records or
data, interpretive or analytical information or data, drilling logs, operating
agreements and related records, records of research, proposals, manuals,
compilations, programs, devices, methods, processes, techniques, processes,
budgets or other financial information, and any other records or information
that derive independent economic value, actual or potential, from not being
generally known to and not being readily ascertained by proper means by persons
other than the holders, licensees, or other authorized holders thereof who can
obtain economic value from its disclosure or use).     (iii)   Notwithstanding
the foregoing, Employee may utilize Confidential Information to the extent
required by his performance of assigned duties for Employer or which:

  (A)   was known to Employee or the public prior to disclosure to Employee in
the course of his employment by Employer,     (B)   becomes generally known to
the public through no fault of Employee,     (C)   is lawfully obtained by
Employee from another source not under obligation to Employer regarding
disclosure of such information, or     (D)   is developed after the termination
of his employment and independently by Employee or others without access to or
reliance on any Confidential Information.

3.2   Return of Confidential Information.       Upon termination of employment
with Employer, whether during the Term of Employment or thereafter, if Employee
becomes an employee at will, Employee will deliver to Employer all tangible
displays and repositories of Confidential

-2-



--------------------------------------------------------------------------------



 



Information, including without limitation, trade secrets and other materials or
records or writings of any other type (including any copies thereof) made, used
or obtained by Employee in connection with his employment by Employer or its
predecessor in interest prior to or subsequent to the execution of this
Agreement. Employer agrees to provide Employee with reasonable assistance from
Employer’s IT personnel in order to facilitate return of information residing on
Employee’s personal computer, PDA or other device. Employee agrees that all
inventions, improvements in any of the Employer’s methods of conducting their
businesses or innovations (in each case, including, by way of expansion and not
limitation, policies, procedures, products, improvements, software, ideas and
discoveries, whether or not patentable or copyrightable) conceived or made by
him during any time of his employment by Employer prior to or subsequent to the
execution of this Agreement belong to the Employer and to the extent Employee
participated in the creation of any of the foregoing he did so on a work for
hire basis. Upon termination of his Employment with Employer, Employee shall
promptly disclose such inventions, improvements or innovations to the CEO or
his/her designee, and perform all actions reasonably requested by the CEO or
his/her designee, to establish and confirm such ownership by Employer and to
protect the intellectual property of Employer contained therein or represented
thereby.

3.3   Covenant Not to Compete.       Employee hereby agrees that:

  (i)   Employer agrees to furnish and Employee acknowledges that in his
capacity as an Employee, he will receive and/or have access to valuable and
confidential information as defined in Section 3.1 (ii) as required to perform
his duties for Employer. In consideration for the valuable and confidential
information, during the Term of Employment and until the later of (a) the first
(1st) anniversary of the date of termination of Employee’s employment whether by
Employee’s resignation or by Employer’s termination of the relationship, and
(b) such time as Employee is no longer receiving any payments from Employer
pursuant to this Agreement (and as a condition to Employee receiving any such
payments) (collectively, the “Non-Compete Period”), Employee shall not within
Texas, Wyoming, Canada, Mexico or the Parishes of Louisiana listed in the
attached Schedule 1. (i) perform any duties similar in nature to the duties
performed by Employee for the Employer for any competitor of the Business, as
defined below, of Employer, whether as an employee, officer, principal, member,
advisor, agent, partner, director, owner, or consultation of such competitor,
and (ii) compete against any acquisition or development of any line of business,
property, or project on which Employer is then involved or which has been worked
on or evaluated by Employee as part of his services for Employer during the
preceding twelve (12) months and which are still being worked with or evaluated
by Employer. It is the intention of Employer and Employee that insofar as the
Agreement affects the Parishes of Louisiana listed in the attached Schedule be
enforceable under La R.S. 23:921; and the parties agree that within the Parishes
listed on the attached Schedule, the Agreement should be interpreted to fully
comply with La. R.S. 23:921. For purposes

-3-



--------------------------------------------------------------------------------



 



of this Agreement, “competitor” means any entity engaged in the business of
manufacture, remanufacture, sale and distribution of same or similar oilfield
products and services to customers in the business of drilling and completion of
new oil and gas wells, and the work-over of existing wells.

  (ii)   With respect to the preceding paragraph, Employee shall not be deemed
to be an owner of a competitor of the Business of Employer where Employee’s
ownership interest is less than one percent (1%) of the outstanding stock or
membership units of a company whose securities are listed on a national or
foreign exchange or quoted on the NASDAQ National Market System.     (iii)  
During the Term of Employment and during the Non-Compete Period, and as a
condition to Employee receiving any payments from Employer pursuant to this
Agreement to which Employee otherwise would not have been entitled after
Employee is no longer employed by Employer, Employee shall not:

  (A)   solicit or employ any person for employment by Employee or Employee’s
employer if such person is (i) employed by Employer at that time, or (ii) who
has left the employment of Employer for sixty (60) days or less, for any
employment position or investment opportunity where such position or opportunity
would either interfere with or compete against the Business.     (B)   otherwise
induce any person to discontinue his or her employment with Employer, or     (C)
  request any present or future customer or supplier of Employer to curtail or
cancel its business with Employer, or     (D)   unless otherwise required by
law, disclose to any person, firm or corporation any details of organization or
business affairs of Employer, any names of past or present customers of Employer
or any other non-public information concerning Employer.

  (iv)   Employee understands that the provisions of Sections 3.1, 3.2 and 3.3
may limit his ability to earn a livelihood in a business similar to the business
of Employer, but as an executive officer of Employer, he nevertheless agrees and
hereby acknowledges that:

  (A)   such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of Employer;     (B)   such
provisions contain reasonable limitations as to time and scope of activity to be
restrained; and     (C)   the consideration provided hereunder, including
without limitation of any amounts or benefits contemplated to be provided to

-4-



--------------------------------------------------------------------------------



 



Employee hereunder following Employee’s termination of employment other than for
Cause or by Employee’s resignation, is sufficient to compensate Employee for the
restrictions contained in Sections 3.1, 3.2, or 3.3 hereof.

  (v)   In consideration of the foregoing, and in light of Employee’s education,
skills, and abilities, Employee agrees that he will not assert that, and it
should not be considered that, any provisions of Sections 3.1, 3.2, or 3.3
hereof are otherwise void, voidable, or unenforceable or should be voided or
held unenforceable.     (vi)   The unenforceability of any specific covenant
shall not affect the provisions of any other covenant. If it is judicially
determined that any provision of this Section 3.3 or any part thereof is
unenforceable under applicable law(s) (statute, common law, or otherwise), then
the unenforceable portion shall be deemed to be modified to the extent necessary
to render it enforceable, while leaving the remaining portions intact. Employee
and Employer further agree that in the event the said non-competition covenants
should be held by any court or other constituted legal authority to be effective
in any particular area or jurisdiction only if said covenant is modified to
limit its duration or scope, then the parties shall thereupon consider such
non-competition covenants to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
or other constituted legal authority, and, as to all other jurisdictions or
political subdivisions thereof, the said non-competition covenant shall remain
in full force and effect as originally written.         By agreeing to this
contractual modification prospectively at this time, the parties intend to make
Section 3.3 enforceable under the law(s) of all applicable states so that the
entire agreement not to compete or to solicit and any other provisions of this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Thus, if for any reason, the Agreement
should be found to be unenforceable in one jurisdiction, the separate and
severable covenants of Section 3.3 covering the other jurisdictions will remain
in full force and effect.

  (vii)   For the purposes of this Section 3, the business of Employer is
described as follows: Employer engages in the design, manufacture,
remanufacture, sale and distribution of oilfield products and services to
customers in the business of drilling and completion of new oil and gas wells
and the work-over of existing wells through strategically located facilities in
North America and world-wide (the “Business”); provided however that the
Business shall not refer to any products or services from which Employer derives
less than 10% of its revenues. The purpose of the preceding exclusion is to
permit Employee to perform services after termination for an entity which meets
the definition of a competitor but is not engaged in material competition with
the Employer.

-5-



--------------------------------------------------------------------------------



 



  (viii)   The provisions of this Section 3.3 will not apply if Employee is
terminated or resigns his employment within 180 days after a Change of Control.
For the purposes of this Agreement, a “Change of Control” shall mean the closing
of a transaction or series of transactions in which either (a) more than fifty
percent (50%) of the voting power of Employer or (b) all or substantially all of
the assets of Employer are transferred to a party that was not a significant
stockholder, member, or partner in the Employer prior to such transaction or
series of transactions.

3.4   Executive Nature of Employment.       Employee acknowledges and agrees
that his duties with Employer are of an executive nature and that he is a member
of Employer’s management group. Employee agrees that the remedy at law for any
breach by him of any of the covenants and agreements set forth in this Section 3
will be inadequate and that in the event of any such breach, Employer may, in
addition to the other remedies which may be available to it at law, obtain
injunctive relief prohibiting Employee (together with all those persons
associated with him) from the breach of such covenants and agreements.   3.5  
Consideration.       Each of the covenants of this Section 3 are given by
Employee as part of the consideration for this Agreement and as an inducement to
Employer to enter into this Agreement and accept the obligations hereunder.  
3.6   Application to Subsidiaries       For purposes of this Section 3 and of
Section 2 hereof, the term “Employer” shall include Employer and any and all of
Employer’s subsidiaries or ventures, or any affiliates’ of Employer (as such
term is defined under the Securities Act of 1933), whether currently existing or
hereafter formed; provided however, that in no event will this Section 3.6
permit re-assignment of Employee to a similar position at Employer’s
subsidiaries or ventures or affiliates in replacement of Employee’s position at
Employer.   3.7   Assignment of Intellectual Property Rights.       Employee
agrees that all ideas, concepts, processes, discoveries, devices, machines,
tools, materials, designs, improvements, inventions, computer software and other
things of value (hereinafter collectively referred to as “intangible rights”),
whether patentable or not, which are conceived, made, invented or suggested
either by him alone or in collaboration with others while employed by Employer
and relating to the “Business” (as defined above) and whether or not during
regular working hours, shall be promptly disclosed in writing to Employer and
shall be the sole and exclusive property of Employer. Employee hereby assigns
all of his right, title and interest in and to all such intangible rights and to
any trade secrets developed by Employee from and after the Hire Date to Employer
and its successors or assigns. Employee further agrees to execute, from time to
time upon the request of Employer, such documentation as may be required by
Employer to confirm Employee’s intent to

-6-



--------------------------------------------------------------------------------



 



so assign and transfer such rights and property, including such rights and
property which may not presently exist but which may exist at a later date.
In the event that any of said intangible rights shall be deemed by Employer to
be patentable or otherwise registerable under any Federal, state or foreign law,
Employee further agrees that at the expense of Employer, he will execute all
documents and do all things necessary, advisable or proper to obtain patents
therefor or registration thereof, and to vest in Employer full title thereto.

3.8   Non-disparagement.       During the Term of Employment and thereafter:

(i) Employee will not disparage, condemn or impugn the business or personal
reputation or character of the Employer or any Affiliate, or any present or
former employee of the Employer or an Affiliate or any member of the Board, or
any of the actions which are, have been or may be taken by the Employer or an
Affiliate with respect to or based upon matters, events, facts or circumstances
arising or occurring during or following the Term of Employment; and
(ii) Neither the CEO, nor the Board, or any member of senior management will
make any unfavorable or unflattering statements about Employee and that they
will not disparage, condemn or impugn the business or personal reputation or
character of Employee.

4.   Base Salary and Benefits.

  4.1.   Base Salary.         During the Term of Employment, Employer shall pay
Employee a base salary at the rate of Two Hundred Fifty Thousand Dollars
($250,000) per annum payable in equal installments at least as frequently as
semi-monthly and subject to payroll deductions as may be necessary or customary
in respect of Employer’s salaried employees in general. Such salary shall be
subject to adjustment under the Employer’s periodic compensation review
procedure which shall take into account such factors as job responsibilities,
performance and cost of living considerations. In no event shall such salary be
adjusted to less than initial amount set forth above.

  4.2.   Vacations.         During the Term of Employment, Employee shall be
entitled to vacation of the greater of four (4) weeks per year or the amount of
time provided under the vacation policy applicable to employees of Employer
generally, as amended from time to time.     4.3   Annual Bonus.         For
each fiscal year of the Employer during the Term of Employment, Employee will be
eligible for an annual bonus to be awarded, if at all,

-7-



--------------------------------------------------------------------------------



 



      based on the achievement of annual incentive performance targets
established annually by the Board or a committee thereof within ninety (90) days
of the beginning of each fiscal year. To be entitled to receive a bonus, the
Employee must be employed by the Employer at the time the annual bonus is paid.
The annual bonus payable to Employee for each fiscal year during the Term of
Employment shall be determined as follows: (i) no annual bonus if the
performance threshold is not met; (ii) 60% of Employee’s base salary for
achievement of the performance threshold; (iii) 80% of Employee’s base salary
for achievement of the performance target; and (iv) 100% of Employee’s base
salary for achievement of the maximum target. The annual bonus payable, if any,
to Employee for Employer’s 2008 fiscal year, shall be pro rated from the
Effective Date through the end of the 2008 fiscal year. The Compensation
Committee of the Board will determine whether the performance goals have been
met for a fiscal year and the amount of any annual bonus for such fiscal year.  
  4.4   Restricted Stock Grant         Employee shall receive a restricted stock
grant of 10,000 shares upon the date his employment with Employer commences. The
grant shall vest in accordance with the terms and conditions of Employer’s 2002
Stock Incentive Plan and as defined in the Restricted Stock Award Agreement and
be conditioned upon Employee’s continued employment with Employer as of each
vesting date.     4.5   Long Term Incentive Awards.         Employee shall be
eligible for a long-term incentive award in accordance with the terms and
conditions of the Employer’s 2002 Stock Incentive Plan. Employee’s long-term
incentive award shall be based on such incentive performance target(s) as may be
established from time to time by the Board or a committee thereof, in its sole
discretion. The maximum long-term incentive award payable, if any, to Employee
during the Term of Employment shall be 100% of his target award, if the
performance goals for such award are met in full or exceeded. The long term
incentive award payable, if any, to Employee, shall be paid in any combination
of stock options, restricted stock or other equity-based awards as the
Compensation Committee may determine. The value of stock options, restricted
stock or other equity-based awards shall be determined by the Board or a
committee thereof.     4.6   Medical Insurance and Other Benefits         During
the Term of Employment, Employer shall provide Employee with such benefit
programs, including medical, hospital, and life insurance, as is provided, to
employees of Employer generally, as amended from time to time. Employee also
shall be entitled to participate in all other benefit programs which are
maintained by Employer and available to its executive officers generally and
under the same terms as available to Employer’s executive officers generally.
Employee acknowledges that he

-8-



--------------------------------------------------------------------------------



 



shall have no vested rights under or in respect of his participation in any such
program except as expressly provided under the terms thereof. Employee will be
entitled to participate in Employer’s 401(k) Savings and Retirement Plan,
applicable to employees or executives of Employer generally.

  4.7   Automobile Allowance         Employer shall provide Employee with an
automobile allowance in the amount of one thousand dollars ($1,000) per month
(which includes appropriate gross-up calculations).     4.8   Dues        
Employer shall reimburse Employee for all dues and assessments paid by Employee
to a country club, not to exceed five hundred dollars ($500) per month, through
the Term of Employment; provided, however, that such country club (a) is located
within the Houston or Galveston, Texas metropolitan area, and (b) does not
exclude persons from its membership or guests of members on the basis of race,
gender or religious belief.

5.   Expenses.       In accordance with its policy, as in effect from time to
time, Employer will pay or reimburse Employee for such reasonable travel,
entertainment, use of a cellular phone, or other expenses as he may reasonably
incur during the Term of Employment in the performance of his duties hereunder,
but only to the extent that Employee shall furnish Employer with such evidence
that such expenses were incurred as Employer may from time to time reasonably
require or request in accordance with its policies.   6.   Death or Total
Disability of Employee.       If Employee dies or becomes totally disabled
during the Term of Employment, the Term of Employment shall automatically
terminate and Employer’s obligation to compensate Employee under this Agreement
shall in all respects cease, except that Employer shall pay Employee, within
thirty (30) days of such death or termination of employment due to disability
(or sooner if required by law), an amount equal to any Base Salary earned but
unpaid (“Accrued Compensation”) as of the time of such death or disability and
Employee shall be entitled to such other benefits provided for under Section 4
subject to the terms of such Employer plans or programs (“Accrued Benefits”).
Additionally, if:

  (a)   Employee’s employment is terminated by reason of the Employee’s death
during the Term of Employment, Employer shall make a payment to the Employee’s
estate or beneficiary, as applicable, in a lump sum in cash, within thirty
(30) days of the termination date, of an amount equal to the severance amount
payable under Section 8(a)(iii).

-9-



--------------------------------------------------------------------------------



 



  (b)   Employee’s employment is terminated by reason of the Employee’s
disability during the Term of Employment, Employer shall make a payment to the
Employee in a lump sum in cash, within thirty (30) days of the termination date
of an amount equal to the severance amount payable under Section 8(a)(iii).

For purposes of this Section, Employee shall reasonably be deemed “totally
disabled” as of the time the CEO and the Board shall find, on the basis of
medical evidence satisfactory to the CEO and the Board, that, as a result of a
mental or physical condition, Employee is unable to perform his normal duties of
employment hereunder or is prevented from engaging in the same level of
performance as he engaged in prior to the onset of such condition, giving effect
to any reasonable accommodations which can be made by Employer, and that such
disability is likely to continue for a substantial period of time.

7.   Termination for Cause.       Employee’s employment may be terminated by
Employer for “Cause”, as described below. Upon such termination, Employer’s
obligation to compensate Employee shall in all respects cease, except that
Employer shall pay Employee, within thirty (30) days of such termination (or
sooner if required by law), any Accrued Compensation as of the time of such
termination and Employee shall be entitled to any Accrued Benefits as of the
time of such termination when and if provided to be paid by the applicable
program or plan. The term “Cause” includes, but is not limited to, any one or
more of the following occurrences:

  (a)   Employee’s material breach of any of the covenants contained in
Section 3.1 and 3.2 of this Agreement;     (b)   Employee’s conviction of, or
any plea other than not guilty to, a felony or misdemeanor that involves moral
turpitude;     (c)   Employee’s commission of an act of fraud with respect to
the business and affairs of Employer, its subsidiaries or affiliates, or their
customers, whether prior or subsequent to the date hereof upon Employer or any
of its subsidiaries, ventures or affiliates;     (d)   Employee’s willful
failure or refusal to perform his duties as required by this Agreement; provided
that, the termination of Employee’s employment pursuant to this subparagraph
(d) shall not constitute valid termination for Cause unless Employee shall first
have received written notice from the Board stating with specificity the nature
of such failure or refusal in the performance of duties;     (e)   Gross
negligence, theft of Employer’s, subsidiary’s or affiliate’s property, or the
theft of any property of any customers or suppliers, material violation by
Employee of any duty of loyalty to Employer, or any other material misconduct on
the part of Employee; or     (f)   Violation of any written employee policy
promulgated by Employer or its subsidiary or affiliate and applicable to
Employee, as in effect at that

-10-



--------------------------------------------------------------------------------



 



time, including, without limitation, the receipt of any kick-back or side
payment from any customer, supplier or vendor;
Notwithstanding the foregoing, and except as provided below, termination of
Employee’s employment by Employee for any reason, shall be treated the same as a
termination for Cause and shall be effective as of the effective date of such
resignation, but acceptance of such resignation by Employer shall not be deemed
a waiver of any right of Employer under this Agreement. If Employee (i) through
the action of Employer, (a) ceases to hold the title of Senior Vice President
and Chief Financial Officer reporting directly to the CEO, or (b) is transferred
to any place other than within the Houston, Texas metropolitan area (unless such
cessation or transfer is the result of events which would otherwise entitle
Employer to terminate Employee for cause under this Section 7), and (ii) resigns
from Employer within sixty (60) days of such event, then Employee’s resignation
under such circumstances shall be deemed a termination by Employer other than
for Cause and have the effect set forth in Section 9 below.

8.   Other Termination by Employer.

  (a)   Employer may terminate Employee’s employment at any time for any reason
or for no reason at all, and Employer’s obligation to compensate Employee under
this Agreement shall in all respects cease upon such termination, except that,
and provided that Employee shall not have been terminated for Cause, as
described in Section 7 above:

  (i)   Employer shall pay Employee, within thirty (30) days of such termination
(or sooner if required by law), any Accrued Compensation and any expenses
reimbursable pursuant to Section 5 as of the time of such termination;     (ii)
  Employee shall be entitled to any Accrued Benefits as of the time of such
termination when and if provided to be paid by the applicable program or plan.
In addition, Employee shall be entitled to reimbursement of the payment of
premiums required to continue Employee’s group health care coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) until the
earlier of (a) the date his COBRA continuation coverage ceases or (b) for twelve
(12) months after the date of his termination of employment;     (iii)   Subject
to Section 9(a), Employer shall pay to Employee (i) a severance benefit
consisting of a single lump sum cash payment equal to two (2) years of
Employee’s base salary as in effect at the time of Employee’s termination of
employment and (ii) a single bonus payment equal to the average annual bonus
paid to Employee for the prior two (2) fiscal years of employment. If the
Employee has not been employed for two full fiscal years prior to his
termination of employment, the bonus payment shall be equal to fifty percent
(50%) of the bonus paid, if any, for the prior fiscal year ending immediately
prior to his termination of employment

-11-



--------------------------------------------------------------------------------



 



date. The payment to Employee of the severance benefit shall be conditioned upon
the effectiveness of the Release Agreement which shall be substantially in the
form of the attached hereto as Exhibit “B”;

  (iv)   The unvested portion of all stock options or restricted stock of
Employer held by Employee shall immediately vest and become exercisable, or
payable, as the case may be, except that any shares of restricted stock, the
vesting of which are subject to the achievement of performance criteria, shall
vest only to the extent such award becomes “earned” based on the achievement of
the applicable performance criteria, with vesting on the date the achievement of
the criteria is determined by the Board, but not later than March 15th following
the end of the applicable year; and     (v)   Employee’s contingent performance
bonus under the Employer’s annual cash bonus plan for the fiscal year in which
Employee’s date of termination occurs shall be determined at the end of the
fiscal year in accordance with the terms of the bonus plan and performance
criteria for such contingent bonus award, and to the extent such bonus is earned
bonus on the achievement of the performance criteria, the amount (days in the
year lapsed as of Employee’s termination over 365) of such “earned” bonus shall
be paid to Employee in a lump sum on the normal payment date for such annual
bonuses under the plan, but not later than the March 15th following the end of
the fiscal year of termination of employment.

  (b)   Except as may be required by state or federal law, Employee shall not be
entitled to any other compensation or benefits whatsoever if Employee’s
employment is terminated pursuant to this Section 8.     (c)   Notwithstanding
the foregoing, it is agreed that Employer’s obligation to make the payments
contemplated in this Section 8(a)(iii) is subject to Employee’s compliance with
the provisions of Section 3 of this Agreement, subject to the requirements to
the contrary of any state or federal law.     (d)   Employee shall not have a
termination of employment for purposes of this Agreement unless such termination
constitutes a “separation from service” for purposes of Section 409A of the Code
and the applicable Treasury Regulations thereunder;     (e)   Notwithstanding
anything in this Agreement to the contrary, if at the time of Employee’s
termination of employment with the Employer and its Affiliates, Employee is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order for Employee to
avoid the additional tax under Section 409A of the Code, then the Employer will
defer the payment or the commencement of such payment or benefit hereunder

-12-



--------------------------------------------------------------------------------



 



(without any reduction in such payment or benefit ultimately paid or provided to
Employee) until the date that is six (6) months following Employee’s termination
of employment with the Employer (or the earliest date as is permitted under the
Section 409A of the Code). Any amounts deferred pursuant to this Section will be
paid to Employee (without interest).

9.   Release and Satisfaction.

  (a)   Form Release Agreement attached hereto as Exhibit “B”.     (b)   Any
termination of Employee’s employment and any expiration of the Term of
Employment under this Agreement shall not affect the continuing operation and
effect of Section 3 or this Section 9, both of which shall survive and continue
in full force and effect with respect to each of the parties and their
respective heirs, executors, personal representatives, successors or permitted
assigns. Nothing in Section 9 shall be deemed to operate or shall operate as a
release, settlement or discharge of any liability of Employee to Employer or
others from any act or omission by Employee enumerated in Section 7 hereof as a
possible basis for termination of Employee’s employment for Cause.

10.   Miscellaneous.

  10.1.   Severability.         If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.     10.2   Modification and Waiver of Breach.         No
waiver or modification of this Agreement shall be binding unless it is in
writing signed by the parties hereto. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature.     10.3.   Assignment         The rights and obligations of
Employer under this Agreement may, without the consent of Employee, be assigned
by Employer, in its sole discretion, to any subsidiary, venture or affiliate of
Employer.     10.4.   Notices.

-13-



--------------------------------------------------------------------------------



 



Except as otherwise required by law, any notice, consent, request, instruction,
approval and other communication provided for herein (other than routine
correspondence in the ordinary course of business) shall be in writing and shall
be deemed validly given, made or served:

  (a)   on the date on which it is delivered personally with receipt
acknowledged,     (b)   five (5) business days after it shall have been sent by
registered or certified mail (receipt requested and postage prepaid), or     (c)
  one (1) business day after it is sent by overnight courier (charges prepaid;
confirmation of receipt documented), or     (d)   on the same business day when
sent before 5:00 p.m., recipient’s time, and on the next business day when sent
after 5:00 p.m., recipient’s time, by telephone facsimile transmission, provided
that the sender receives electronic confirmation that the document has been
received by the recipient’s facsimile transmission equipment.

Notices to Employer shall be addressed as follows or to Employer’s current
address at the time notice is given:
T-3 Energy Services, Inc.
7135 Ardmore
Houston, Texas 77054
Attention: General Counsel
Phone: 713-996-4136
Fax: 713-996-4123
Notices to Employee shall be addressed as follows:
To the current residential address or fax number of Employee, as indicated in
the Human Resources Department files kept by Employer or its designee.
Either party shall also be entitled to from time to time provide any other
address for notices to be received under this Agreement.

  10.5.   Counterparts.         This Agreement may be executed in several
counterparts and all such executed counterparts shall constitute a single
agreement, binding on all parties and their successors and permitted assigns,
notwithstanding that not all parties may be signatories to the original or to
the same counterpart. Each counterpart signature page so executed may be
attached to another counterpart of this Agreement and such counterparts, when so
attached, shall constitute a single agreement. Delivery of an executed
counterpart of a signature page of this Agreement

-14-



--------------------------------------------------------------------------------



 



 by telephonic facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this
 Agreement.

  10.6.   Construction of Agreement.         This Agreement shall be construed
in accordance with, and governed by, the laws of the State of Texas without
regard to any principles of conflicts of law which would require the application
of the laws of another jurisdiction.     10.7.   Merger; Complete Agreement.    
    This Agreement and any other documents executed contemporaneously herewith,
contain the entire agreement between the parties with respect to the
transactions contemplated in this Agreement and supersedes all previous oral and
written and all contemporaneous oral negotiations or commitments and other
understandings.     10.8.   Non-Transferability of Employee’s Interest.        
None of the rights of Employee to receive any form of compensation payable
pursuant to this Agreement shall be assignable or otherwise transferable except
through a testamentary disposition or by the laws of descent and distribution
upon the death of Employee. Any other attempted assignment, transfer,
conveyance, or other disposition of any interest in the rights of Employee to
receive any form of compensation to be made by Employer pursuant to this
Agreement shall be void.     10.9.   Legal Fees.         If any legal action,
arbitration or other proceeding is brought for the enforcement of this
Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with this Agreement, the successful or
prevailing party shall be entitled to recover such reasonable attorneys’ fees
and other costs it incurred in that action or proceeding, in addition to any
other relief to which it may be entitled.     10.10.   Submission to
Jurisdiction.         Each party irrevocably consents that any legal action or
proceeding against it or any of its property with respect to this agreement or
any other agreement executed in connection herewith must be brought in any State
or Federal court in Harris County, Texas and by the execution and delivery of
this Agreement each party irrevocably submits, with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts.    
10.11.   Arbitration.

-15-



--------------------------------------------------------------------------------



 



Any controversy, dispute, or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
section, shall at the election of Employer or Employee be solely and finally
settled by binding arbitration conducted in Houston, Texas, by and in accordance
with the existing rules for commercial arbitration of the American Arbitration
Association (“AAA”), or any successor organization. Judgment upon any award
rendered by the arbitrator shall be entered by the State or Federal Court having
jurisdiction thereof. Any of the parties may demand arbitration by written
notice to the other and to the AAA (“Demand for Arbitration”). Any Demand for
Arbitration pursuant to this section shall be made within 180 days from the date
that the dispute upon which the demand is based arose. The parties intend that
this agreement to arbitrate be valid, enforceable and irrevocable. This section
shall not prevent any party from commencing an action in any state or federal
court of competent jurisdiction in Houston, Texas for the purposes of
(a) enforcing the obligation of a party to submit to arbitration; (b) enforcing
an award granted by an arbitrator in accordance with this section; and
(c) seeking injunctive relief.

  10.12.   Tax Withholding.         The Employer shall be entitled to withhold
any payments that it makes under this Agreement or otherwise, all taxes required
by applicable law to be withheld therefrom by the Employer.

[Signature Page Follows]

-16-



--------------------------------------------------------------------------------



 



The parties have executed this Agreement to be effective as of the Effective
Date with the intent to be legally bound by this Agreement.

     
EMPLOYEE
   
 
   
/s/ James M. Mitchell
 
Signature
   
 
   
James M. Mitchell
 
Print Name
   
 
   
EMPLOYER
   
 
   
T-3 Energy Services, Inc.
   
 
   
/s/ Gus Halas
 
Signature
   
 
   
Gus D. Halas
 
Print Name
   
 
   
President & CEO
 
Title
   

-17-



--------------------------------------------------------------------------------



 



SCHEDULE 1.
PARISHES IN LOUISIANA WHERE EMPLOYER
CONDUCTS ITS BUSINESS
Acadia Parish
Allen Parish
Ascension Parish
Assumption Parish
Ayoyelles Parish
Bearegard Parish
Bienville Parish
Bossier Parish
Caddo Parish
Calcasieu Parish
Caldwell Parish
Cameron Parish
Catahoula Parish
Claiborne Parish
Concordia Parish
Desoto Parish
East Baton Rouge Parish
East Carroll Parish
East Feliciana Parish
Evangeline Parish
Franklin Parish
Grant Parish
Iberia Parish
Iberville Parish
Jackson Parish
Jefferson Parish
Jeff Davis Parish
Lafayette Parish
Lafourche Parish
Lasalle Parish
Lincoln Parish
Livingston Parish
Madison Parish
Morehouse Parish
Natchitoches Parish
Orleans Parish
Ouachita Parish
Plaquemines Parish
Pointe Coupee Parish
Rapides Parish
Red River Parish
Richland Parish
Sabine Parish
St. Bernard Parish
St. Charles Parish
St. Helen Parish
St. James Parish
St. John the Baptist Parish

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.
PARISHES IN LOUISIANA WHERE EMPLOYER
CONDUCTS ITS BUSINESS
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Tangipahoa Parish
Tensas Parish
Terrebonne Parish
Union Parish
Vermilion Parish
Vernon Parish
Washington Parish
Webster Parish
West Baton Rouge Parish
West Carroll Parish
West Feliciana Parish
Winn Parish

 



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Employment Agreement dated as of July ___, 2008 (the
“Employment Agreement”), by and among James M. Mitchell (“Employee”) and T-3
Energy Services, Inc.(the “Company”).
     (a) For good and valuable consideration, including the Company’s
contemporaneous provision of certain payments and benefits to Employee in
accordance with Section 8 (a) (iii) of the Employment Agreement, Employee hereby
releases, discharges and forever acquits the Company, its Affiliates (as defined
in Section 3.6 of the Employment Agreement) and the past, present and future
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Employee’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter on or prior to the date of this Agreement,
including, without limitation, any alleged violation through the date of this
Agreement of: (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Civil
Rights Act of 1991; (iv) Section 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) Employee Retirement Income Security Act of 1974, as
amended; (vi) the Immigration Reform Control Act, as amended; (vii) the
Americans with Disabilities Act of 1990, as amended; (viii) the National Labor
Relations Act, as amended; (ix) the Fair Labor Standards Act, as amended;
(x) the Occupational Safety and Health Act, as amended; (xi) the Family and
Medical Leave Act of 1993; (xii) any state anti-discrimination law; (xiii) any
state wage and hour law; (xiv) any other local, state or federal law, regulation
or ordinance; (xv) any public policy, contract, tort, or common law claim;
(xvi) any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters; (xvii) any and all rights, benefits or claims
Employee may have under any employment contract, incentive or deferred
compensation plan or equity-based plan with Company Party (collectively, the
“Released Claims”). In no event shall the Released Claims include (a) any claim
which arises after the date of this Agreement, or (b) any claim to vested
benefits under an employee benefit plan. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Employee is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Employee may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived. By signing this Agreement, Employee is bound by it.
Anyone who succeeds to Employee’s rights and responsibilities, such as heirs or
the executor of Employee’s estate, is also bound by this Agreement. This release
also applies to any claims brought by any person or agency or class action under
which Employee may have a right or benefit.

 



--------------------------------------------------------------------------------



 



     THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.
     (b) Employee agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims. Employee
represents that Employee has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights Employee has asserted
or may have against any of the Company Parties to any person or entity, in each
case, with respect to any Released Claims.
     By executing and delivering this Agreement, Employee acknowledges that:
     (i) Employee has carefully read this Agreement;
     (ii) Employee has had at least 21 / 45 days (the “Consideration Period”) to
consider this Agreement before the execution and delivery hereof to the Company;
     (iii) Employee has been and hereby is advised in writing that Employee may,
at Employee’s option and expense, discuss this Agreement with an attorney of
Employee’s choice and that Employee has had adequate opportunity to do so;
     (iv) Employee fully understands the final and binding effect of this
Agreement; the only promises made to Employee to sign this Agreement are those
stated in the Employment Agreement and herein; and Employee is signing this
Agreement voluntarily and of Employee’s own free will, and that Employee
understands and agrees to each of the terms of this Agreement.
     (v) Employee must return this Agreement to the Company prior to the end of
the Consideration Period.
     Payment shall be made to Employee pursuant to Section 8 (a) (iii) of the
Agreement within sixty (60) days of his termination of employment, but only if
within such 60-day period, Employee has executed the Release Agreement as set
forth in Exhibit B and such Release Agreement has become irrevocable. In
addition, if on his termination of employment Employee is a “specified
employee”, as defined in Section 409A of the Internal Revenue Code and the
Treasury Regulations thereunder, the Employer shall not make or begin to make
any payments to Employee until the first (1st) day that is six (6) months after
Employee’s termination, other than any payment that qualifies as a “short-term
deferral” under Section 409A or qualifies as an exempt separation payment, as
provided in Treasury Regulations Sec. 409A-1(b)(9) – the “two-year, two-time
rule”. Any payments that are so delayed as provided above shall be paid to
Employee in a single payment on the first day that is six months after his
termination of employment (or death if earlier).
     Notwithstanding the initial effectiveness of this Agreement, Employee may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven (7) day period beginning on the date Employee delivers this Agreement
to the Company (such seven day period

 



--------------------------------------------------------------------------------



 



being referred to herein as the “Release Revocation Period”). To be effective,
such revocation must be in writing signed by Employee and must be delivered to
the Company before 11:59 p.m., Houston, Texas time, on the last day of the
Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and time frame, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Employee in the foregoing manner.
Executed on this ___ day of                     , 200___.

         
 
 
 
James M. Mitchell    

 